Wade, C. J.
1. There was evidence to sustain the verdict for the amount recovered by the plaintiff ($10,000), and nothing appears in the record which would authorize a holding by this court that the verdict was the result of prejudice or bias on the part of the jury.
2. In a suit for personal injuries resulting from the “running of the locomotives, cars, or. other machinery” of a railroad company, brought against a receiver appointed by the district court of the United States _ for the northern district of Georgia, then in charge of the property of the company and operating its cars and machinery, the court did not *255err in giving in charge to the jury section 2780 of the Civil Code of 1910, as to the presumption of negligence. See Lamb v. Davis, ante, 240 (92 S. E. 1009).
Decided June 15, 1917.
Action for damages; from Ben Hill superior court—Judge George. April 13, 1916.
Brandon & Hynds, Bolling Whitfield, Bllcins & Xoplin, for plaintiff in error.
James H. Dodgen, George F. Gober, W. I. Heyward, contra.
3. There is no merit, for any of the reasons given, in the various special grounds of the motion for a new trial as to other excerpts from the charge of the court, when they are considered in connection with the entire charge, which was fair and impartial; nor in those grounds based upon the conditional agreement by the judge to admit certain testimony relating to a municipal ordinance, and his failure thereafter to instruct the .jury not to consider the said ordinance, which was not in fact introduced.
4. The court did not err in overruling the motion for a new trial.

Judgment affirmed,


Broyles, P. J., and Luke, J., concur.